Citation Nr: 1134445	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-24 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for partial ankylosis of the right knee with degenerative changes, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued the 30 percent evaluation in effect for partial ankylosis of the right knee with degenerative changes.

This appeal was previously before the Board and the Board remanded the claim in March 2011 for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's partial ankylosis of the right knee with degenerative changes is manifested by symptoms including painful motion, with flexion limited to 75 degrees and extension limited to 15 degrees; recurrent subluxation or lateral instability in the right knee were not objectively shown.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for partial ankylosis of the right knee with degenerative changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In November 2008 and January 2009 letters, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, including evidence that his service-connected disability has gotten worse.  These letters informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  In addition, these letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  These letters also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  The November 2008 and January 2009 letters further advised the Veteran of how the VA assigns an effective date and the type of evidence which impacts such.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, the reports of VA examinations, and VA treatment records.

The Board also notes that the remand instructions were substantially complied with.  In this regard, the Veteran was requested to identify all health care providers who have treated him for his right knee disability since December 2008, VA treatment records were obtained, and a VA examination was provided in April 2011.  Accordingly, there is no prejudice to the Veteran by deciding the claim and the Board has rendered its decision based on the evidence of record.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.   Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Veteran contends that he is entitled to an increased rating for his service-connected partial ankylosis of the right knee with degenerative changes.  His right knee disability is currently rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5256.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2010).

Under Diagnostic Code 5256, for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more, a 60 percent evaluation may be assigned.  For ankylosis of the knee in flexion between 20 and 45 degrees, a 50 percent rating is assignable.  A 40 percent evaluation may be assigned for ankylosis of the knee in flexion between 10 and 20 degrees.  With ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if extension is limited to 30 degrees; and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating when there is knee impairment with moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for knee impairment with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Turning to the evidence, the service treatment records show that the Veteran injured his right knee while playing football in January 1966.  In February 1966, an arthrotomy of the right knee was performed and a disruption of the medial collateral ligament repaired, a fracture of the medial tibial plateau was identified, and fracture fragments from a large osteochondral fracture of the medial femoral condyle were excised.  A medial meniscectomy was also performed.  Service connection for partial ankylosis of the right knee was established in a July 1967 rating decision.  The Veteran requested an increased rating for his right knee disability in October 2008.

The Veteran was provided with a VA examination in December 2008.  He reported having significant right knee pain, stiffness, fatigability, weakness, giving way, or locking and instability.  He indicated that several times a week the right knee gets "sore" and "slides" on a scale of 8 out of 10 intensity.  He described it as a constant burning pain.  He endorsed having intermittent right knee joint swelling once or twice every month, but no right knee redness or heat.  He reported the right knee caused discomfort and that several times a week felt stiff and fatigued with a lack of endurance.  Treatment was Aleve or Motrin but he stated that such had not helped relieve the pain.  He reported flare-ups of right knee discomfort that lasted for minutes to hours and was aggravated by walking up and down stairs, kneeling, standing for more than 30 minutes, or being immobile for more than 30 minutes.  The discomfort was alleviated by not weight bearing or moving his knee joint in flexion and extension, although he had limited range of motion.  He stated that he "stretches" it to change the position and this makes it feel better as it is not as stiff.  The Veteran had difficulty driving and getting in and out of cars.  Often he used a cane when his knee "is very painful" as he stated he had fallen in the prior 6 months because of the weakness in the knee.  He was wearing a brace but it wore out so he did not purchase another one.  The examiner issued the Veteran a knee hinged brace on the day of the examination and the Veteran stated that it relieved the pain and pressure he felt.  The Veteran reported that he also had degenerative joint disease in his right knee.  

The Veteran reported that he had stopped seeing his orthopedic doctor, stating, "why go to him he told me just to take my Motrin or asprin and come back when I want surgery."  There was no history of current right knee dislocation or recurrent subluxation.  He reported that this condition was a nuisance as a result of daily discomfort and limitation in walking up and down stairs, and walking, standing, or sitting in a single position for an extended period of time.  He worked in accounting; therefore, he did not have a physically demanding job, which was important for continuing work.  He is now retired.  In his activities of daily living, the Veteran did not kneel on his right knee, did no squatting, and was very careful getting in and out of the shower and walking down stairs.  He did not leave his home in snow conditions because of fear of falling; however, he keeps busy doing things at home to keep active.  He would stand for 10 to 15 minutes, then sits down to relieve his knee pain.  He had pain but he tried to ignore the pain and do some work at home.  He reported being right lower extremity dominant based on kicking a ball many years ago.  He did report weakness of the entire leg, and reported a clicking sensation with flexion and extension.  He also stated that he could not extend his knee fully and this had been a problem since 1967.  The Veteran had undergone no additional surgery or trauma other than falling several times because he stated his knee locked and he missed the step.  The examiner noted that he had no documentation of this and the Veteran minimizes his limitation.

Upon physical examination, the Veteran was noted to have an obvious valgus deformity in his right leg and ambulated with a severe antalgic gait and his right knee rotated outward.  He had no assistive devices for ambulation.  He had difficulty sitting and changing positions and it was obvious that he had pain as noted by his facial grimaces.  When he arose from the chair, he held onto his right knee.  There was severe right quad and hamstring atrophy. 

At each side of the patella, there were 2 small burr holes and at the medial and lateral collateral ligaments, there was a curvilinear scar, measuring 3 inches, that blends in with the color of the skin.  These were the scars from the previous surgery in 1967.  There was no pain in the scar.  Findings were positive for adherence to underlying tissue.  There was atrophy but the scar was not unstable.  There was no elevation or depression of the surface contour of the scar on palpation.  The scar was superficial and not deep.  There was no inflammation, edema, or keloid formation.  There was no area of induration and inflexibility of skin in the area of the scar.  There was no limitation of motion or other limitation of function caused by a scar.  

The examiner stated there was objective evidence of painful motion, instability, weakness, tenderness, redness, heat, abnormal movement, guarding of movement, and edema at the suprapatellar area with obvious ankylosis.  The examiner also found that there was mild edema in the suprapatellar area with marked tenderness to palpation.  The right knee was warm with mild erythema.  The joint was very painful on motion and the range of motion or joint function was additionally limited by pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use times 3.  The examiner reported that flexion was "-10-80" degrees and limited to pain from 40 to 80 degrees, and the Veteran was guarded.  Extension was to "-10" degrees.  The examiner found valgus deformity.  With regards to stability, the examiner reported that the Lachman's test, and anterior and posterior drawer test were negative.  The McMurray's test was also negative.  X-rays of the right knee were obtained.  The diagnosis was of severe tricompartmental degenerative joint disease of the right knee with "severe ankylosis" as a result on an initial injury in the service requiring surgical intervention.  The examiner stated the Veteran had moderate to severe functional impairment.  He reported significant aggravation of his right knee pain symptoms with physical activity, which results in functional limitations which are relieved by 15 or more minutes of rest such as sitting down.

In March 2011 the Board issued a Remand, noting that the 2008 VA examiner's discussion of extension was not in accordance with 38 C.F.R. § 4.71a, Plate II and suggested greater than normal extension.  Thus, another VA examination was requested.  

The Veteran was provided with another VA joints examination in April 2011, during which the claims file was reviewed.  The Veteran reported that the course of his right knee disability since onset had been intermittent with remissions.  Current treatments were medications and activity limitation.  The Veteran took Ibuprofen two to three times weekly and limited most weight bearing activities due to associated pain and swelling.  The response to treatments was fair and there were no side effects from current treatments.  

With regards to joint symptoms, the Veteran endorsed deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and indicated that it felt like a vice is applied to his right knee.  The Veteran also reported swelling and said that the condition affected the motion of the joint.  He denied episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups of joint disease.  The Veteran said he was able to stand for 15 to 30 minutes and walk 1/4 mile.  The Veteran used a cane intermittently and occasionally.  

Upon physical examination, the examiner noted that the Veteran's gait was antalgic.  There was no other evidence of abnormal weight bearing, no loss of a bone or part of a bone, or inflammatory arthritis.  The examiner found that the right knee joint had bony joint enlargement, crepitus, deformity, effusion, malalignment, tenderness, abnormal motion, and guarding of movement.  The bony joints enlargement was medially at the level of the distal medial femur/tibial plateau/ condyle.  Crepitus was with active and passive range of motion.  Deformity was found with the mechanical/anatomic axis.  Effusion was mild to moderate.  Malalignment was at the varus anatomic and mechanical axis.  Tenderness was diffuse but maximal medially.  There was abnormal motion manifested by extension contracture and limited flexion.  There was guarding of movement with all range of motion.  There were no bumps consistent with Osgood-Schlatters disease, mass behind the knee, instability, patellar abnormality, abnormal tendons or bursae, or other knee abnormalities.  The examiner did find crepitation, clicks or snaps, and grinding.  The examiner also noted that the medial meniscus was absent by report.  

With regards to range of motion measurements with active motion, the examiner found that there was objective evidence of pain with active motion on the right side.  Right flexion was reported to be 15 to 75 degrees.  Right knee extension was not normal and was limited by 15 degrees.  The examiner also found that there was objective evidence of pain following repetitive motion but there were no additional limitations after three repetitions of range of motion.  The examiner stated there was no joint ankylosis.  The examiner reviewed the results of the December 2008 right knee X-rays, including the impression of tricompartmental degenerative changes of the right knee.  

The examiner reported that the Veteran's usual occupation was accountant, but he had retired in April 2007 because he was eligible by age or duration of work.  The examiner stated that the diagnosis was of right knee tricompartmental osteoarthritis according to the radiologist interpreting the December 2008 right knee radiographs.  The examiner's diagnoses also included right knee extension contracture, right knee limited flexion, status post right knee medial tibial plateau/medial femoral condyle fracture, status post right knee medial meniscus tear with surgical excision, and status post right knee medial collateral ligament tear with surgical repair.  With regards to the disability's impact on occupational activities, the examiner noted decreased mobility, problems with lifting and carrying, decreased strength of the lower extremity, and pain.  There were effects of the problem on the usual daily activities.  There was no effect on feeding and grooming; a moderate effect on chores, recreation, traveling, bathing, dressing, toileting, and driving; and a severe effect on shopping, exercise, and sports.  The examiner remarked that the Veteran's right knee condition is severe based upon the available objective evidence.  

In written statements, the Veteran claims that his service-connected right knee disability warrants a 50 percent rating.  He asserts that every morning when he showers he has to worry about falling and when he dries off he is fearful of falling and hitting his head on a stool, which he has done.  When it rains the pain is almost unbearable.  Every day it feels like he has a vise around his knee and someone is tightening it hour after hour.  He cannot walk to the mailbox without his knee swelling considerably.  He must be careful not to turn or move quickly or the knee will give out.  The knee swells quickly but subsides quickly when not being used.  He cannot go to Disney World with his granddaughter because he cannot walk any distances.  He has had to give up golf which meant more to him than almost anything.  The Veteran says that every day he has to worry about each step that he might fall, which is not a good way to live.

In light of the evidence of record and applicable law, the Board finds that the Veteran's partial ankylosis of the right knee with degenerative changes is appropriately evaluated as 30 percent disabling.  While such disability is currently rated under Diagnostic Code 5256 for ankylosis of the knee, the Board notes that the objective findings of record indicate that the Veteran's knee is not actually ankylosed.  While the 2008 VA examiner stated the Veteran had severe ankylosis, such is inconsistent with the findings on that examination showing motion of the knee joint from "-10 degrees to 80 degrees".  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.).  Indeed, the April 2011 VA examiner noted that there was no ankylosis, but he noted an extension contracture with extension limited to 15 degrees.  Such is consistent with the other evidence of record noting only "partial ankylosis".  As noted above, the 2008 examiner also incorrectly reported the range of extension.  Further, that examiner noted "objective evidence of painful motion, instability . . . and edema at the suprapatellar area with obvious ankylosis" but noted that all tests of stability were negative.  Accordingly, the Boards assigns less probative weight to the findings on that examination due to the inconsistencies contained therein and when considered with other evidence of record.  As the 2010 examination provided information consistent with the provisions of 38 C.F.R. § 4.71a and with the other evidence of record, greater probative value is assigned to the findings on that examination.  As ankylosis of the knee joint in flexion between 10 degrees and 20 degrees is not shown, an evaluation in excess of 30 percent under Diagnostic Code 5256 is not warranted.

Further, the Veteran's extension has been shown to be limited to 15 degrees at worst.  Under Diagnostic Code 5261, such limitation warrants only a 20 percent evaluation.  Thus, the 30 percent rating presently assigned adequately addresses his additional complaints of pain, weakness, and the reported functional limitations caused by his disability.  Further, the April 2011 examiner also found that while there was objective evidence of pain following repetitive motion, there were no additional limitations after three repetitions of range of motion.  Thus, although the medical evidence of record shows that the joint function of the right knee is affected after repetitive use by pain, fatigue, weakness, stiffness, or lack of endurance, it does not demonstrate additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board notes that precedent opinions of the VA's General Counsel have held that dual ratings may be given for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988 (2004).

In this case, the most probative evidence indicates flexion limited to 75 degrees.  Such limitation does not warrant a compensable evaluation under Diagnostic Code 5260.  Thus, a separate rating under Diagnostic Code 5260 is not warranted.  Moreover, as noted above, his limitation of extension would be evaluated at only 20 percent under Diagnostic Code 5261.  Accordingly, separate ratings for limitation of flexion and extension would not advantageous.

Likewise, although the Veteran has reported falling and endorsed giving way and instability, the most probative evidence establishes that instability is not present, and a separate rating under Diagnostic Code 5257 is not for consideration.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  In this regard, the Veteran has denied a history of episodes of dislocation or subluxation during both the December 2008 and April 2011 VA examinations.  The April 2011 VA examiner found that there was no instability.  As noted above, the December 2008 VA examiner provided conflicting information concerning instability and is of little probative value.    

The Board has also considered the propriety of a separate rating for the Veteran's two small burr holes and curvilinear scar, which were noted by the December 2008 VA examiner.  Those scars were noted to be superficial and were not painful, unstable, or tender.  Further, the scars are clearly less than 929 square centimeters, as they were described as small burr holes and the curvilinear scar was 3 inches and blended in with the color of the skin.  Thus, a separate rating under 38 C.F.R. § 4.118 is not indicated.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2010).

In summary, the Board finds that the 30 percent evaluation presently assigned adequately addresses the objective findings and subjective complaints and that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for his partial ankylosis of the right knee with degenerative changes.

The Board has also considered whether the Veteran's right knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An evaluation in excess of 30 percent for partial ankylosis of the right knee with degenerative changes is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


